***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         KATIE N. CONROY v. AMMAR A. IDLIBI
                     (AC 42416)
                     Lavine, Alexander and Flynn, Js.*

                                  Syllabus

The defendant, whose marriage to the plaintiff had previously been dis-
   solved, appealed to this court from the decision of the trial court denying
   his motion to open the judgment of dissolution on the basis of fraud.
   The defendant claimed that the plaintiff had committed a fraud on
   the dissolution court because she misrepresented the nature of her
   extramarital relationship and her allegations of physical abuse by the
   defendant. The trial court denied the motion to open, concluding that
   the dissolution court was aware of the defendant’s claims regarding
   the plaintiff’s alleged misrepresentations when it issued the dissolution
   judgment. Held that the trial court did not abuse its discretion in denying
   the defendant’s motion to open; that court correctly concluded that
   there was not a substantial likelihood that the outcome of a new trial
   would be different because the dissolution court was aware of the
   defendant’s claims that the plaintiff had misrepresented the nature of
   her extramarital relationship and that the injuries the plaintiff claimed
   were caused by the defendant were really self-inflicted, there was no
   evidence that the dissolution court relied on the plaintiff’s alleged mis-
   representations in issuing the dissolution judgment, and the cause of
   the breakdown of the marriage was just one of a variety of factors the
   court considered in making its financial orders.
                           (One judge dissenting)
       Argued September 21, 2020—officially released May 4, 2021

                            Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of New Britain and tried to the court, Carbonneau,
J.; judgment dissolving the marriage and granting cer-
tain other relief, from which the defendant appealed to
this court, Alvord, Keller and Bishop, Js., which
affirmed the judgment of the trial court; thereafter, the
court, Connors, J., denied the defendant’s motion to
open the judgment, and the defendant appealed to this
court. Affirmed.
  Ammar A. Idlibi, self-represented, the appellant
(defendant).
                          Opinion

   LAVINE, J. The self-represented defendant, Ammar
A. Idlibi, returns to this court in his continuing effort
to reverse the judgment of the trial court dissolving his
marriage to the plaintiff, Katie N. Conroy. In the present
appeal, the defendant claims that the trial court, Con-
nors, J., abused its discretion (1) by denying his motion
to open based on fraud (motion to open) and (2) by
failing to conduct an evidentiary hearing.1 We affirm
the judgment of the trial court.
   A brief review of the procedural history of the present
case provides context for the defendant’s claims. The
plaintiff commenced an action for dissolution of mar-
riage on May 26, 2015,2 and a trial was conducted in May,
2016. The dissolution court, Carbonneau, J., issued a
memorandum of decision dissolving the parties’ mar-
riage and issuing certain orders on August 15, 2016.3
The defendant appealed to this court from the judgment
of dissolution, claiming that the dissolution court had
‘‘erred (1) by finding that neither party bore greater
responsibility for the breakdown of the marriage and
(2) in making financial awards that were favorable to
the plaintiff.’’ Conroy v. Idlibi, 183 Conn. App. 460, 461,
193 A.3d 663, cert. denied, 330 Conn. 921, 194 A.3d 289
(2018). This court affirmed the judgment;4 id.; and our
Supreme Court denied the defendant’s petition for certi-
fication to appeal. Conroy v. Idlibi, 330 Conn. 921, 194
A.3d 289 (2018). The parties have filed multiple postdis-
solution motions in the trial court, including motions
to modify alimony filed by the defendant.5 See Wasson
v. Wasson, 91 Conn. App. 149, 151 n.1, 881 A.2d 356
(appellate courts like trial court may take judicial notice
of Superior Court files in same or other cases), cert.
denied, 276 Conn. 932, 890 A.2d 574 (2005). On October
29, 2018, the defendant, representing himself, filed the
motion to open at issue in the present appeal. The
substance of the motion to open is the defendant’s
claim that the plaintiff had committed a fraud upon the
dissolution court because she was not truthful about
the nature of her extramarital relationship and her alle-
gations of physical abuse by the defendant. Following
a hearing held on December 10, 2018, Judge Connors
denied the motion to open. The defendant appealed.
   The following facts as found by the dissolution court
are relevant to the defendant’s claims in the present
appeal. The plaintiff grew up in California. Her father
died when she was two years old and left her a substan-
tial education fund. In 2005, when she was eighteen
years old, the plaintiff ‘‘began to communicate with the
defendant over the Internet. The plaintiff was estranged
from her mother at the time and living with her grand-
mother. At first, the plaintiff and the defendant dis-
cussed the plaintiff’s interest in the defendant’s faith,
Islam. The topic of conversation quickly shifted from
the defendant’s faith to marriage.’’ Conroy v. Idlibi,
supra, 183 Conn. App. 462. At trial, the defendant
claimed that the plaintiff wanted him to rescue her from
the control of her mother and family. The defendant
informed the plaintiff that their talk of a life together
could only happen if they were married given his devout
religious beliefs. ‘‘About three weeks after meeting
online, [the] defendant flew to California, picked up
[the] plaintiff, brought her to Connecticut and they mar-
ried.’’ (Internal quotation marks omitted.) Id.
   The dissolution court also found that the early years
of the parties’ marriage were happy. The defendant’s
dental practice thrived, and the couple lived a lavish
lifestyle. The plaintiff adhered to a specific dress code
and diet, and eschewed contact with males who were
not her husband. The court also found that at about
the time the parties’ first child was born, however, the
plaintiff began to resent and resist the religious dictates
of the marriage. She complained that the defendant
came to control every aspect of her life. At trial, the
plaintiff claimed that the defendant permitted only cer-
tain clothes and food for her and their children and
that her only friends were women from their religious
circle. She also claimed that she was not permitted to
listen to certain music, leave her home, or communicate
with her family. The plaintiff, however, had returned
to California several times to see her family. At trial,
she also alleged that the defendant’s physical abuse of
her began ‘‘about five years ago.’’
   The dissolution court found that, at the time of trial,
the defendant was forty-nine years old. He had been
married twice before and had three children from those
marriages. He grew up in Syria and received his dental
education and training in the United States. At first, he
worked as a pediatric dentist for others but, in 2007, the
defendant opened his own dental practice. He earned
as much as $600,000 to $900,000 per year. In 2008 and
early 2009, the defendant felt a great deal of financial
pressure. The plaintiff withdrew her college education
fund of $132,000 and gave it to the defendant as an
investment in his dental practice that he was to repay
in the future. Following publicity about an incident of
domestic violence between the parties, which resulted
in criminal charges being filed against the defendant,
the defendant’s dental practice again suffered difficul-
ties.
   The dissolution court found that at trial both of the
parties damaged their credibility. Detective Damien
Bilotto of the Plymouth Police Department investigated
an incident at the marital home in July, 2015. The court
highly credited Bilotto’s testimony. During the investi-
gation, the ‘‘[p]laintiff declined to answer [Bilotto’s]
questions not once but twice about the sequence of
events that occurred on July 29, 2015, between her and
[the defendant]. Despite his thorough investigation, the
detective could not rule out that [the] plaintiff’s injuries
were self-inflicted when she accused [the defendant]
of a brutal assault.’’ The court also found that, ‘‘[w]hile
the wording of the defendant’s interrogatories dated
September 30, 2015, concerning [the] plaintiff’s extra-
marital relationships may have been imprecise, [the]
plaintiff’s responses–under oath–were less than forth-
coming. The plaintiff’s recollection of her relationship
with [another man] was vague. Her testimony about
having lost her ‘last opportunity’ to attend college—at
age twenty-nine—was not credible nor was her descrip-
tion of the extent and permanence of her medical condi-
tions.’’
   The dissolution court found that the defendant dam-
aged his credibility due to mistakes, omissions, over-
sights and nondisclosures on his eleven sworn financial
affidavits. The defendant explained that ‘‘he was not
diligent in reviewing’’ his affidavits, that he ‘‘trusted his
accountant,’’ and that he is ‘‘not good’’ with numbers.
Nevertheless, the court found that the defendant had
sworn to the accuracy of the statements. See Reville v.
Reville, 312 Conn. 428, 442, 93 A.3d 1076 (2014) (court
entitled to rely on truth and accuracy of sworn state-
ments).
    Regarding the division of the parties’ material and
financial resources, the dissolution court stated:
‘‘ ‘There are three stages of analysis regarding the equi-
table distribution of each resource: first, whether the
resource is property within [General Statutes] § 46b-
81 to be equitably distributed (classification); second,
what is the appropriate method for determining the
value of the property (valuation); and third, what is the
most equitable distribution of the property between the
parties (distribution). Krafick v. Krafick, 234 Conn. 783,
792–93, 663 A.2d 365 (1995).’’ The court then made the
following findings with regard to the equitable distribu-
tion of the parties’ resources.
   ‘‘This is a ten year marriage. The plaintiff is twenty
years younger than the defendant. . . . The plaintiff
suffers from temporary or treatable conditions, and the
defendant is relatively healthy for his age. They lived
a high lifestyle thanks to the defendant’s many years
of training and his earnings as a dental specialist. The
lurid drama of this dissolution and other court proceed-
ings will eventually fade from public view. The defen-
dant’s dental practice will recover, giving him a greater
capacity than the plaintiff for future acquisition of capi-
tal assets and income. However, the plaintiff is—using
the defendant’s words—‘intelligent and capable.’
[Although] her vocational skills and employability may
be limited now, she has many years to seek an education
or training in order to provide for herself and the sup-
port of her children.
  ‘‘The seeds of this dissolution were sown at the very
time the relationship began. The plaintiff was an eigh-
teen year old high school student rebelling against her
mother’s ‘control.’ The defendant, twenty years the
plaintiff’s senior, cannot now be surprised that the
plaintiff is once again rebelling to escape perceived
control. The court has considered her relationship with
another man during the marriage. The court finds no
direct evidence of her and this other man ever having
[had] sex. The court does not condone either party’s
behaviors or actions. As parents, they should each be
ashamed that neither of them has cared for or supported
their children for nearly a year. However, the court
ascribes no greater fault for the breakdown of the mar-
riage to either party.’’ (Emphasis added.)
   Citing General Statutes § 46b-82, the statute that gov-
erns alimony awards, the dissolution court noted that
that the statute requires it to ‘‘consider the length of
the marriage, the causes for the . . . dissolution of the
marriage . . . the age, health, station, occupation,
amount and sources of income, earning capacity, voca-
tional skills, education, employability, estate and needs
of each of the parties and the award, if any, which the
court may make pursuant to . . . § 46b-81, and, in the
case of a parent to whom the custody of minor children
has been awarded, the desirability of such parent’s
securing employment in ordering either party to pay
alimony to the other. . . . In particular, rehabilitative
alimony, or time limited alimony, is alimony that is
awarded primarily for the purpose of allowing the
spouse who receives it to obtain further education,
training, or other skills necessary to attain self-suffi-
ciency. . . . Rehabilitative alimony is not limited to
that purpose, however, and there may be other valid
reasons for awarding it. [Citations omitted.]
Bornemann v. Bornemann, 245 Conn. 508, 539–40, 752
A.2d 978 (1998).’’ (Emphasis added; internal quotation
marks omitted.)
   Pursuant to its earlier analysis, the dissolution court
concluded that ‘‘a sufficient amount of rehabilitative
alimony flowing from the defendant to the plaintiff for
a term allowing the plaintiff a realistic opportunity to
seek education or vocational training is fair and equita-
ble. The court understands that the one or both of these
parents may in the future have a support obligation to
their children. Such a future support obligation shall not
be considered a substantial change of circumstances
to raise or lower alimony because the court took these
circumstances into account when deciding its ali-
mony order.’’
  In addition to dissolving the parties’ marriage on the
ground of irretrievable breakdown, the dissolution
court ordered, among other things,6 that the defendant
shall pay the plaintiff $1250 per week for a nonmodifi-
able term of five years from the date of the court’s
decision.7 The defendant also was ordered to pay the
plaintiff a lump sum property settlement of $132,000
on or before five years from the date of the court’s
decision and $12,500 toward the plaintiff’s attorney’s
fees. The parties were responsible for their individual
debts. The defendant retained his interest in his various
dental practices.8
  Following the rendering of the dissolution judgment,
the defendant appealed to this court, claiming that the
dissolution court erred (1) by finding that neither party
bore greater responsibility for the breakdown of the
marriage and (2) by making financial awards that were
favorable to the plaintiff. See Conroy v. Idlibi, supra,
183 Conn. App. 361. With respect to his first claim, the
defendant argued ‘‘that the court should have found
that the plaintiff bore greater responsibility for the
breakdown of the marriage because she engaged in a
sexual extramarital affair.’’ Id., 464.
   This court reviewed the evidence and concluded that
the ‘‘court’s factual finding that neither party was more
responsible than the other for the breakdown of the
marriage was not clearly erroneous.’’ Id. This court
reasoned that the dissolution court ‘‘considered the evi-
dence of the plaintiff’s extramarital affair and found
that it was not sexual in nature. The plaintiff, although
admitting during her testimony that she had an affair
. . . did not state that she had a sexual relationship
with [the man]. The court was free to credit her testi-
mony. In addition, the record provides an ample basis
to conclude that, despite the evidence of the plaintiff’s
alleged affair both parties were responsible for the
breakdown of the marriage. The plaintiff’s testimony
provides an account of the defendant’s attempts to con-
trol varied aspects of her life and allegations of physical
abuse. This left the court to balance the evidence of
the plaintiff’s affair with the defendant’s own miscon-
duct.’’ Id.
   With respect to the defendant’s claim regarding the
dissolution court’s financial awards, this court reviewed
the financial awards in detail. See id., 465–69. This court
noted that ‘‘[a]n appellate court will not disturb a trial
court’s orders in domestic relations cases unless the
court has abused its discretion or it is found that it
could not reasonably conclude as it did, based on the
facts presented.’’ (Internal quotation marks omitted.)
Id., 467. Moreover, ‘‘[a] fundamental principle in dissolu-
tion actions is that a trial court may exercise broad
discretion in . . . dividing property as long as it consid-
ers all relevant . . . criteria in [§] 46b-81. . . . While
the trial court must consider the delineated statutory
criteria [when allocating property], no single criterion
is preferred over others, and the court is accorded wide
latitude in varying the weight placed upon each item
under the peculiar circumstances of each case.’’ (Foot-
note omitted; internal quotation marks omitted.) Id.,
468.
  As to alimony, this court set forth the applicable
statutory provisions: ‘‘The generally accepted purpose
of . . . alimony is to enable a spouse who is disadvan-
taged through divorce to enjoy a standard of living
commensurate with the standard of living during the
marriage. . . . In addition to the marital standard of
living, the trial court must also consider factors in . . .
§ 46b-82 when awarding alimony. . . .
   ‘‘[Section] 46b-82 (a) provides in relevant part that
[i]n determining whether alimony shall be awarded, and
the duration and amount of the award, the court shall
consider the evidence presented by each party and shall
consider the length of the marriage, the causes for the
. . . dissolution of the marriage . . . the age, health,
station, occupation, amount and sources of income,
earning capacity, vocation skills, education employabil-
ity, estate and needs of each of the parties and the
[division of property made] pursuant to [§] 46b-81
. . . .’’ (Internal quotation marks omitted.) Id., 468–69,
quoting Horey v. Horey, 172 Conn. App. 735, 740–41,
161 A.3d 579 (2017).
   This court’s review of the record of the divorce pro-
ceedings led it ‘‘to conclude that the [dissolution] court
properly considered the appropriate statutory factors
and that the awards made by the court were both sup-
ported by the evidence and within the parameters of
the court’s discretion. The defendant’s claims are prem-
ised on the argument that because the court did not
find that the plaintiff’s affair was the cause of the break-
down of the parties’ marriage, the court abused its dis-
cretion by not considering that fault when making finan-
cial awards. As previously discussed in this opinion,
however, the court did not err by finding that neither
party was more at fault for the breakdown of the mar-
riage.’’ Conroy v. Idlibi, supra, 183 Conn. App. 470–71.
   After this court affirmed the judgment of the dissolu-
tion court; id., 471; the defendant filed a petition for
certification to appeal to our Supreme Court. The peti-
tion for certification was denied. Conroy v. Idlibi,
supra, 330 Conn. 921. Thereafter, on October 29, 2018,
the defendant filed the motion to open that is the subject
of the present appeal.
  In his motion to open,9 the defendant asserted that
the plaintiff commenced an action for dissolution of
marriage against him on May 26, 2015, and that, in June,
2015, she disclosed to her counsel that she was having
sexual relations with another man. On February 29,
2016, the plaintiff’s counsel submitted the plaintiff’s
sworn answers to the defendant’s interrogatories. In
response to an interrogatory asking, ‘‘[h]ave you had
sexual relations with anyone other than your spouse
since the date of your marriage,’’ the plaintiff
answered ‘‘no.’’
   The defendant’s motion to open claims that, on April
4, 2016, Bilotto issued a police report, which disclosed
a sexual relationship between the plaintiff and another
man. The defendant claims that during the dissolution
trial, on May 17, 2016, the plaintiff falsely testified under
oath that the defendant had assaulted her. Moreover,
he claims that, on July 7, 2016, the plaintiff testified in
a civil proceeding that she had informed her counsel
of her affair with another man before she signed the
sworn answers to the defendant’s interrogatories. On
September 28, 2016, the criminal charges against the
defendant were dismissed.
   The motion to open continues with allegations that,
in its memorandum of decision, the dissolution court
credited the plaintiff’s false interrogatory answer relat-
ing to her relationship with another man and that the
false answer had a direct bearing on the dissolution
judgment. Quoting from the memorandum of decision,
the motion to open states that ‘‘[t]he court has consid-
ered [the plaintiff’s] relationship with another man dur-
ing the marriage. The court finds no direct evidence of
her and this other man ever having sex.’’
  In addition, the motion to open asserted that, in his
appeal to this court, the defendant cited the dissolution
court’s crediting the plaintiff’s false answer in denying
her sexual relationship with another man as one of the
grounds for the appeal. The defendant also claimed
that approximately one year after the dissolution court
rendered its judgment, the Plymouth Police Department
released a record of the plaintiff’s text messages that
had been extracted from her cell phone. The defendant
asserted that the extracted text messages disclosed a
graphic sexual relationship between the plaintiff and
another man spanning more than one year prior to the
plaintiff’s filing for a divorce. The defendant asserted
that this court affirmed the judgment of the dissolution
court, ‘‘including the [dissolution] court’s finding that
the plaintiff did not have a sexual relationship with
[another man] while married to the defendant.’’ The
defendant claimed that he was aggrieved by the effect
of the plaintiff’s fraud on the dissolution court’s judg-
ment due to the plaintiff’s having denied that she had
a sexual relationship with another man and accusing
the defendant of having assaulted her.
   The defendant argued in the motion to open that the
‘‘four elements of fraud are clearly met in this case’’;
see footnote 9 of this opinion; and there had been no
laches or unreasonable delay in filing the motion to
open. The defendant further argued that there was
‘‘clear proof of perjury and fraud by the plaintiff’’ and
that there ‘‘is a substantial likelihood that the result of
the new judgment will be different.’’ The defendant
sought a preliminary hearing to demonstrate probable
cause to sustain the validity of the claimed fraud so
that he could conduct further discovery.
  Judge Connors held a hearing on the motion to open
on December 10, 2018. At the conclusion of the hearing,
Judge Connors denied the defendant’s motion to open
but did not issue a memorandum of decision.10 The
defendant did not seek an articulation of the court’s
decision. We, however, are able to discern the basis of
Judge Connors’ decision from the following colloquy
that took place between the court and the defendant
during the hearing:
   ‘‘The Court: I read [your motion to open] today . . .
but my concern is that it seems like this is now like
the third bite at the apple because you’ve already had
the opportunity to have this heard by [the dissolution
court] and then the Appellate Court and then the
Supreme Court and, as I understand your argument,
your concern is that [the dissolution court] . . . made
[its] decision based upon the fact that [the plaintiff]
was not involved in a sexual relation—
  ‘‘[The Defendant]: Correct.
  ‘‘The Court: —with that individual.
   ‘‘[The Defendant]: Yes, Your Honor. And that . . . I
assaulted her also. There’s two areas of fraud that I’m
alleging. . . .
                           ***
   ‘‘[The Defendant]: [W]hen I felt that there was fraud,
I thought that it had to be—the remedy would be to
pursue it through the appeal process. And . . . appar-
ently, in the appeal process you aren’t able to present
any evidence of allegations of fraud because the Appel-
late Court will look at the existing evidence and will
only tackle errors which were no errors—it found no
errors and upheld the judgment.
   ‘‘Therefore . . . what I’m alleging is the [fraud], obvi-
ously, the same fraudulent evidence that [the dissolu-
tion court] relied was also relied on by the Appellate
Court and that’s how the judgment was upheld. But
then I found out clearer, through some research, that
there was actually . . . this avenue to file a motion to
open judgment based on fraud . . . .
                           ***
   ‘‘The Court: Well . . . even if we took . . . this is
sort of a complicated area of the law in some respects.
You may be getting into what—what we call, under the
law of Oneglia that there is an Oneglia hearing11 . . . .
[T]he problem that I have with your case is that the
basis is you saying that your former wife had a sexual
relationship with [another man] . . . [a]nd that she
made false allegations that you assaulted her. . . .
Now . . . the difference between your case and the
other cases is, both of those factors were known to
[the dissolution court] at the time of the trial. [The
dissolution judge], quite truthfully, discredited both of
you in your testimony. He didn’t find your former wife
to be particularly honest on those issues, nor did he
find you to be wholly credible on some of the financial
issues. . . .
   ‘‘So there’s no need, in my mind, to—to open to do
the—the initial hearing to see if there is probable cause
because [the dissolution court] acknowledged that
there was evidence that your wife was involved with
[another man]. What you don’t like is that [the dissolu-
tion court] said there was no concrete evidence that she
was actually having sexual relations with him. Although,
[the dissolution court was] well aware that your opinion
was that she was having sex during the marriage and
her testimony was that she was not. And then you found
the information that you brought up from the cell phone,
the text message. . . .
   ‘‘[T]he Appellate Court has already reviewed that, as
well. And I know that while it may be difficult for you
to come to terms with, fault, in a divorce, is just one
of the many elements—one of eighteen criteria that a
judge has to consider when dividing up the assets and
[the dissolution court] was well aware that your wife
was involved in a relationship whether it was sexual
or emotional. I mean I think most people will find that
sometimes emotional relationship, from what I read,
[the court] found that your former wife was involved
at least for a year with this individual. . . .
   ‘‘[The Defendant]: If I . . . may read from the memo-
randum of the decision by . . . [the dissolution judge].
. . . ‘[P]laintiff denied sexual relationship prior to the
divorce filing with . . . anyone . . . in her sworn
answers to defendant’s interrogatories, dated February
29, 2016.’ . . .So he, basically, credited that.
  ‘‘The Court: No, he did not. What he said was that’s
her testimony. . . . When judges write, we say I find
or the court finds. That is not a finding by the court.
What the court is saying is that that’s what she testified
to. He goes on to say he did not find her credible . . .
and her story did not add up.
   ‘‘[The Defendant]: [I]f I may go to the second page
. . . .‘The court has considered her relationship with
another man during the marriage. The court finds no
direct evidence of her and this other man ever having
sex. . . . So there’s . . . a finding by the court . . .
[a]nd that’s based on a fraud by the plaintiff. . . .
                          ***
  ‘‘The Court: [T]his is just to open your judgment based
on fraud. And this is not the type of fraud—you’re trying
to say that there was a fraud because she—let’s say
she lied, let’s use that word. . . . She lied and said she
wasn’t having sex with [another man] and she was. . . .
The judge [was] well aware that that’s what the issue
was and . . . that’s not going to give me enough to go
back and open a judgment when [the dissolution court]
knew you were saying that, the Appellate Court knew
you were saying that, the Supreme Court knew you
were saying that.
  ‘‘So, initially, the situation with these cases, when we
go back this far to open . . . we’re doing the discovery
to see whether there’s a probable cause. . . . I would
concede that had there been an issue and you didn’t
know about that, then maybe there was probable cause
now that you have cell phone records, but even knowing
that . . . and the other stuff. It’s got to be likely to
change the outcome. It’s highly unlikely that whether
she was having sexual relations with [another man]
or not, would have affected [the dissolution court’s]
decision at all.’’ (Footnote added.)
  The defendant argued to Judge Connors, on the basis
of McPhee v. McPhee, 186 Conn. 167, 177, 440 A.2d 274
(1982), that ‘‘a spouse whose conduct has contributed
substantially to the breakdown of the marriage should
not expect to receive financial kudos for—for his or
her misconduct. Moreover, in considering the gravity
of such misconduct, it is entirely proper for the court
to assess the impact of the . . . spouse’s conduct on
the other spouse.’’ He argued that there is nothing more
grave than accusing a spouse of an assault and causing
the spouse to be arrested and this could be a factor in
revising the judgment of dissolution.
    Judge Connors disagreed with the defendant, stating:
‘‘I strongly disagree with you. I—I’ve read through [the
dissolution court’s] decision. . . . Judge Keller, who
authored the opinion for the Appellate Court, was well
aware that that was the allegation. [The dissolution
judge] carefully set out in his memorandum of decision
that even the—the criminal case was pending—he
had—he had the information. He knew about it. He
questioned the veracity of [the plaintiff] and yet still
found, as he did.
   ‘‘As I’ve indicated, every case is . . . very fact spe-
cific and, as you know from your appellate experience
and I think Judge Keller articulated it. On appeal, you
have to show that it was clearly erroneous. It’s very
difficult to show that a decision was clearly erroneous
and [the dissolution judge] did really a very phenomenal
job of outlining what he relied upon and put that evi-
dence in there. Had he not mentioned it [at] all, maybe
there’s a claim. He was aware that there was the assault
charge against you. He was aware that he didn’t find
her to be credible in that regard, that there was the
issue as to whether—you said it was self-inflicted. You
denied it from the beginning and testified that it was
self-inflicted. He was aware of that.’’ Thereafter, Judge
Connors denied the motion to open.12
  On appeal, the defendant claims that Judge Connors
abused her discretion by denying the motion to open
and thereby did not give him the opportunity to prove
that the plaintiff committed a fraud on the dissolution
court.13 We do not agree.
  ‘‘Our review of a court’s denial of a motion to open
[based on fraud] is well settled. We do not undertake
a plenary review of the merits of a decision of the trial
court to grant or to deny a motion to open a judgment.
. . . In an appeal from a denial of a motion to open a
judgment, our review is limited to the issue of whether
the trial court has acted unreasonably and in clear abuse
of its discretion. . . . In determining whether the trial
court abused its discretion, this court must make every
reasonable presumption in favor of its action. . . . The
manner in which [this] discretion is exercised will not
be disturbed so long as the court could reasonably
conclude as it did.’’ (Internal quotation marks omitted.)
Mattson v. Mattson, 74 Conn. App. 242, 244, 811 A.2d
256 (2002).
   The standard by which we review the denial of a
motion to open a judgment of dissolution was estab-
lished by our Supreme Court in Varley v. Varley, 180
Conn. 1, 428 A.2d 317 (1980). ‘‘The question presented
by a charge of fraud is whether a judgment that is fair
on its face should be examined in its underpinnings
concerning the very matters it purports to resolve. Such
relief will only be granted if the unsuccessful party is
not barred by any of the following restrictions: (1) There
must have been no laches or unreasonable delay by the
injured party after the fraud was discovered. (2) There
must have been diligence in the original action, that is,
diligence in trying to discover and expose the fraud.
(3) There must be clear proof of the perjury or fraud.
(4) There must be a substantial likelihood that the result
of the new trial will be different.’’ Id., 3–4.
   Our Supreme Court, however, abandoned the second
Varley requirement regarding laches or diligence in dis-
covering fraud in Billington v. Billington, 220 Conn.
212, 222, 595 A.2d 1377 (1991). In the present case,
Judge Connors analyzed the defendant’s claims of fraud
under the fourth Varley factor, concluding that there
was not a substantial likelihood that the result of a new
trial would be different. See Sousa v. Sousa, 173 Conn.
App. 755, 772, 164 A.3d 702 (defendant failed to demon-
strate substantial likelihood that had plaintiff disclosed
full value of pension in affidavit, as defendant claimed,
result of new proceeding would be different), cert.
denied, 327 Conn. 906, 170 A.3d 2 (2017); see also
Weinstein v. Weinstein, 275 Conn. 671, 704, 822 A.2d
53 (2005); A. Rutkin et al., 8A Connecticut Practice
Series: Family Law and Practice with Forms (3d Ed.
2010) § 52:7, p. 318.
  In his appellate brief, the defendant laid out four
arguments: Judge Connors improperly (1) considered
the defendant’s motion to open a substitute for an
appeal of a claimed error, (2) concluded that the disso-
lution court did not find the plaintiff credible on her
testimony of assault, (3) speculated that the dissolution
court did not wait for the resolution of the criminal
charges against the defendant to be resolved because
it did not think it was important, and (4) determined
that there was no fraud on the dissolution court without
holding an evidentiary hearing. The defendant’s argu-
ments lack merit as they misconstrue the court’s deci-
sion.
   Judge Connors did not consider the defendant’s
motion to open a substitute for an appeal of claimed
error. By filing a motion to open, the defendant took a
different route from an appeal to attack the dissolution
judgment. Judge Connors recognized that no matter the
legal theory, the underlying facts were the same. There
was evidence before the dissolution court that the plain-
tiff had an extramarital relationship with another man,
but the court did not find any direct evidence that the
relationship was of a sexual nature. The dissolution
court found multiple reasons why the parties’ marriage
had broken down and that there was fault on both
sides. Importantly, the court did not find the defendant
credible, particularly with respect to his finances, and
noted that he had used the plaintiff’s education fund
to pay the debts of his business. The basis of the dissolu-
tion court’s financial orders had to do in part with the
specific facts related to the plaintiff, who had health
issues at the time, was unemployed and was without
an education or technical training necessary to find
employment by which to support herself and to pay
her share of child support. The court awarded the plain-
tiff five years of rehabilitative alimony.
   In addition, there is no factual basis for the claim
that Judge Connors improperly speculated that the dis-
solution court did not wait for a resolution of the assault
charges against the defendant to be resolved before
issuing a decision because the dissolution court did not
think that those charges were important. Judge Connors
explained to the defendant why it was not necessary
for the criminal case to be resolved before the judgment
of dissolution was rendered. She stated: ‘‘Judge Car-
bonneau had every right to say, I’m going to wait until
those criminal charges are resolved if he thought it was
that important. . . . So, if it was something that was
really going to affect his outcome one—one way or
another, if he felt he didn’t have enough evidence, he
could have waited until the outcome of your case and
he didn’t. So all of this information that is so troubling
to you, and I can understand why. . . . And I can
understand you’re unhappy with this judgment, but
. . . I think even if the things that you’re saying were
true, you would have likely had the exact same result,
nothing would have changed and you have to sort of
put it . . . behind you and move on. Particularly now
because . . . like I said, Judge Carbonneau was aware,
the Appellate Court was aware, the Supreme Court
denied it. Sir, they’re all aware . . . .’’ The dissolution
court’s responsibility was to determine why the mar-
riage had broken down and how to divide the marital
assets and to award alimony, if any. Judge Connors
understood the role of the dissolution court and bal-
anced the allegations of fraud against the dissolution
judgment.
    During the hearing before Judge Connors, the defen-
dant argued that the dissolution court relied on the
plaintiff’s alleged misrepresentation in rendering its
award. The defendant claims in this court that Judge
Connors improperly found that there was no fraud on
the dissolution court and that it is highly likely that a
new judgment will be different. When the dissolution
court’s memorandum of decision is read in its entirety,
it is clear that the dissolution court knew that the plain-
tiff was not truthful about her relationship with another
man and the alleged assault by the defendant. Most
significantly, the dissolution court’s decision indicates
that the defendant knew of the plaintiff’s affair at or
about the time the plaintiff commenced the divorce
action; see footnote 3 of this opinion; and that he knew
the results of Bilotto’s investigation of the alleged
assault and what Bilotto found in the plaintiff’s cell
phone at the time of trial. The defendant’s argument
before Judge Connors and this court also falters
because the cause of the breakdown of the marriage
is only one of the factors the dissolution court must
consider in making its financial orders, a statutory
requirement this court made clear in resolving the
defendant’s appeal from the dissolution judgment. Not
only were the parties a generation apart in age, but
they also came from different religions, cultures, world
experiences, and educations. An experienced judge
knows how to weigh the factors enumerated in §§ 46b-
81 and 46b-82 when dividing marital assets and award-
ing alimony. ‘‘[A] trial judge need not leave insights and
common sense derived from her life’s experience at the
courthouse door.’’ Schimenti v. Schimenti, 181 Conn.
App. 385, 402, 186 A.3d 739 (2018).
   The defendant’s claim that the plaintiff perpetrated
a fraud on the dissolution court fails as a matter of fact
and law. Although the defendant correctly identified
the elements of the tort of fraudulent misrepresenta-
tion; see footnote 9 of this opinion; there is no evidence
that Judge Carbonneau relied on the plaintiff’s alleged
misrepresentations. Moreover, it is not the legal stan-
dard applicable to claims of fraud upon the court in
dissolution actions. Our Supreme Court has concluded
that ‘‘there is a distinction between fraud on the court
and fraud on the adverse party in the context of a marital
dissolution case.’’ Billington v. Billington, supra, 220
Conn. 222. ‘‘[T]he concept of fraud on the court in
the marital litigation context is properly confined to
situations where both parties join to conceal material
information from the court.’’ Id., 225, citing Baker v.
Baker, 187 Conn. 315, 322, 445 A.2d 912 (1982) (both
parties to marital dissolution entered into agreement
that ‘‘by its own terms specifically provided that it be
concealed from the trial court’’). The parties in the
present case did not conspire to conceal information
from the dissolution court.
   In addition to finding that the dissolution court was
well aware of the defendant’s claim that the plaintiff’s
alleged misrepresentations regarding her extramarital
relationship with another man and the defendant’s
alleged physical assault, Judge Connors stated, without
reference to authority, that it was ‘‘highly unlikely that
whether [the plaintiff] was having sexual relations with
[another man] or not, would have affected [the dissolu-
tion court’s] decision at all.’’ The dissolution court’s
memorandum of decision is replete with evidence that
the dissolution court was aware of and had considered
the plaintiff’s relationship with another man and that the
plaintiff was not credible with respect to her allegations
that the defendant had assaulted her.14
   On the basis of our thorough review of the record,
we conclude that Judge Connors properly determined
that the outcome of a new trial would not be different
as the dissolution court had considered the equities in
making its financial awards by ordering the defendant
to repay the plaintiff her education fund that he had
used to pay his business debts and by providing time
limited, rehabilitative alimony to enable the plaintiff to
acquire employable skills so that she might be in a
position to help support herself and the parties’ chil-
dren. ‘‘In family matters, the court exercises its equita-
ble powers. The balancing of equities is a matter which
falls within the discretion of the trial court. . . . For
that reason, equitable remedies are not bound by for-
mula but are molded to the needs of justice.’’ (Citation
omitted.) Oneglia v. Oneglia, 14 Conn. App. 267, 271–72,
540 A.2d 713 (1988).
   On the basis of our thorough review of the record,
we conclude that Judge Connors did not abuse her
discretion in denying the defendant’s motion to open.
Even if the misrepresentations alleged by the defendant
were credited, it is unlikely that the outcome of a new
trial would be different.
   The judgment is affirmed.
   In this opinion, ALEXANDER, J., concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     The plaintiff did not file an appearance in the present appeal. We have
considered the claims raised in the appeal on the basis of the record and
the defendant’s brief and oral argument. See Rosario v. Rosario, 198 Conn.
App. 83, 84 n.1, 232 A.3d 1105 (2020).
   2
     The dissolution court, Carbonneau, J., found that the defendant had left
the marital residence just prior to the plaintiff’s commencing the dissolu-
tion action.
   3
     In a footnote in its memorandum of decision, the dissolution court noted
that on May 19, 2015, the defendant commenced a custody/visitation action
against the plaintiff in which he accused her of adultery and committing
inappropriate acts in the presence of their children. The defendant did not
pursue the allegations, and the court, Morgan, J., dismissed the case on
July 2, 2015.
   The court also found that the parties’ three minor children had been
removed from the parties’ care and were in the custody of the Commissioner
of Children and Families at the time of trial. As of December 10, 2018, the
date the defendant’s motion to open was heard, the children were still in
the custody of the commissioner.
   4
     This court dismissed as moot that portion of the defendant’s appeal in
which he challenged the dissolution court’s order that, if the defendant
obtains a monetary judgment against the plaintiff in a separate proceeding,
it shall be considered a significant change in circumstances to warrant a
review of the defendant’s alimony obligation. Conroy v. Idlibi, supra, 183
Conn. App. 461 n.2.
   5
     The trial court file discloses that, on January 13, 2019, Judge Connors
granted a motion to modify alimony filed by the defendant and ordered him
to pay the plaintiff $885 per week. On March 16, 2020, the court, Caron, J.,
denied another motion to modify alimony filed by the defendant. In ruling
on the motion to modify, Judge Caron found, among other things, that the
plaintiff had remarried on June 4, 2020, and ruled that the defendant’s
alimony obligation ended on the date of the plaintiff’s remarriage.
   6
     Issues regarding the parties’ children were reserved to the juvenile court,
which was then considering the children’s best interests. The dissolution
court, however, retained jurisdiction over the cost of the children’s postsec-
ondary education pursuant to General Statutes § 46b-56c.
   7
     The court ordered that its alimony order terminate upon the death of
either party or the plaintiff’s remarriage.
   8
     The court also ordered the defendant not to share, post, distribute,
broadcast or disseminate in any fashion nude images of the plaintiff or those
of a sexual or sexualized nature and that he not direct or allow others to
do so. The defendant also was ordered to return such images to the plaintiff’s
dominion and control and delete any such images on any electronic device
in his dominion and control.
   9
     The first twelve paragraphs of the defendant’s motion to open are akin
to a definitional preamble. In paragraph 5, the defendant stated in relevant
part: ‘‘Fraud: consists in deception practiced in order to induce another to
part with property or surrender some legal right, and which accomplishes
the end designed. . . . The elements of a fraud action are: (1) a false repre-
sentation was made as a statement of fact; (2) the statement was untrue
and known to be so by its maker; (3) the statement was made with the
intent of inducing reliance thereon; and (4) the other party relied on the
statement to his detriment. . . . Billington v. Billington, 220 Conn. 212,
217–18, 595 A.2d 1377 (1991).’’ As we point out in this opinion, the foregoing
definition of fraud does not apply in cases of marital dissolution in which
a fraud upon the court is alleged. See id., 222.
   10
      Judge Connors stated during argument on another motion: ‘‘So, let’s
deal first with the—the motion to open is denied for the reasons that I have
articulated.’’
   11
      See Oneglia v. Oneglia, 14 Conn. App. 267, 270, 540 A.2d 713 (1988)
(postdissolution discovery not permitted unless party moving to open judg-
ment substantiates allegations of fraud beyond mere suspicion).
   12
      In his motion to open, the defendant made allegations of wrongdoing on
the part of the plaintiff’s counsel in certifying her answers to the defendant’s
interrogatories when the plaintiff had told him of her affair with another
man and that counsel took no action to correct the plaintiff’s testimony,
which the defendant alleged was untruthful. The defendant sought to raise
his claim against the plaintiff’s counsel during the hearing before Judge
Connors. Judge Connors informed the defendant that the trial court was
not the appropriate venue in which to raise a claim of attorney misconduct.
   13
      The defendant has raised eight issues on appeal. He claims that Judge
Connors erred by (1) denying his motion to open, (2) considering ‘‘the appeal
of a claimed error a substitute to the motion to open,’’ (3) assuming the
substantiation of fraud will not substantially change the judgment, (4) consid-
ering that the plaintiff was not found credible on her allegations of assault,
(5) using speculation and conjecture, (6) denying the defendant’s discovery
to substantiate the plaintiff’s allegations of fraud, (7) denying the defendant
a postjudgment probable cause hearing, and (8) denying the defendant the
opportunity to establish whether the allegations of fraud are sufficient to
open the judgment.
   14
      The dissolution court made the following findings of fact that defeat
the defendant’s assertion that the dissolution court was defrauded. On
Wednesday, July 29, 2015, the plaintiff called the Plymouth Police Depart-
ment to report that the defendant had forced his way into her presence and
assaulted her. Bilotto was the lead detective on the case.
   ‘‘Bilotto determined that [the] defendant sent the plaintiff three text mes-
sages prior to her 911 call at 6:19, 6:20 and 6:22 p.m. From these messages
and the transcript of the 911 call, the detective concluded that the defendant
was not in the same location as the plaintiff. He did not hear the defendant’s
voice on the 911 call. He heard a ‘commotion,’ but not screaming.
   ‘‘Bilotto interviewed the plaintiff at the marital residence . . . . He found
discrepancies between [the plaintiff’s] verbal accounts of the incident to
him and her 911 call. The plaintiff twice declined to answer his questions
about the sequence of events on the night in question; once that night and
later with her attorney present.’’
   Bilotto ‘‘studied photos of the blood spatter on the floor where the injury
was alleged to have occurred. He determined that the pattern was from a
person in a stationary position and that this was inconsistent with the
description of the incident given by the plaintiff.’’
   ‘‘In the course of his lengthy investigation . . . Bilotto discovered a num-
ber of cell phone messages of a sexual nature between the plaintiff and
[another man]. The plaintiff met [the man], currently age [sixty-four], at a
bar. The children’s then nanny . . . introduced them about a year prior to
the plaintiff’s filing for divorce on May 26, 2015. The plaintiff described [the
man] as ‘a friend’ for about a year after they met. Their relationship changed
at some point because the defendant confronted her with suggestive pictures
he claimed she’d sent to [the man]. At least some of those pictures are in
evidence before this court. The plaintiff denied a sexual relationship prior
to the divorce filing with [the man] or anyone else in her sworn answers
to the defendant’s interrogatories dated February 29, 2016.’’